Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Huh KR 101851540 B1 with equivalent English translation provided by Espacenet (English Translation of Huh KR 101851540 B1).

Regarding claim 1, Becker teaches a welding helmet (fig. 1, helmet 100, par. [0027]), comprising: an analog optical sensor (fig. 2, optical sensors 280, par. [0038]) configured to detect incoming light and output a signal indicative of a light intensity level (optical sensor 280 detects the presence or intensity of the welding light, par. [0038]); and a control circuit (fig. 2, controller 250, par. [0043]) configured to: receive the signal from the analog optical sensor (fig. 5, welding signal detection step (S111) detects the welding signal by detecting the presence or intensity of the welding light from the optical sensor (280), par. [0061]) and record a welding time based on the signal from the analog optical sensor and a configured light level, wherein the welding time corresponds to a duration of time the light intensity level indicated by the analog optical sensor exceeds the configured light level (par. [0058]-[0067]).  

Regarding claim 2, Huh teaches the welding helmet of claim 1, Huh further teaches wherein the configured light level is user selectable (par. [0046]).  

Regarding claim 3, Huh teaches the welding helmet of claim 1, Huh further teaches wherein the control circuit includes a counter configured to determine the welding time (fig. 2, control unit 250 counts, par. [0042]).  

Regarding claim 5, Huh teaches the welding helmet of claim 1, Huh further teaches wherein the welding helmet includes an auto-darkening faceplate ([0009]).  

Claim(s) 6, 8, 11-12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by US 2013/0291271 A1 (hereinafter referred to as Becker)

Regarding claim 6, Becker teaches a welding helmet (fig. 2, helmet assembly 20, par. [0016]), comprising: an arc detection system (fig. 2, arc detection system 31, par. [0022]) configured to detect one or more welding arcs (clm. 14) that occur during one or more welding operations (par. [0022]); control circuitry (fig. 2, control circuitry 30, par. [0022]) configured to lighten or darken a lens assembly (fig. 2, lens assembly 24, par. [0016]) (comparing the detected light intensity to the sensitivity threshold, par. [0024]) of the welding helmet based at least in part on the one or more welding arcs  (fig. 2, welding arc 26, par. [0016]) detected by the arc detection system, and to record a duration of an amount of time the one or more welding arcs are present according to the arc detection system (configured to count a number and/or determine a duration of welding arcs 26 detected, par. [0019]), wherein the control circuitry is configured to record only the time of the one or more welding arcs detected by the arc detection system that have an arc intensity value greater than a predetermined threshold arc intensity (the predetermined threshold may be adjusted by the operator 18 (e.g., via the inputs 32, 34, par. [0033]-[0034]); and  -11-a storage device (storage device 42 to store data, par. [0039]) configured to store a sum of the duration of the welding arcs over a defined period of time.  

Regarding claim 8, Becker teaches the welding helmet of claim 6, Becker further teaches wherein the arc detection system (fig. 2, arc detection system 31, par. [0022]) includes at least one analog optical sensor (fig. 2, optical sensors 38, par. [0024]) configured to detect incoming light and output at least one signal indicative of the arc intensity level being an arc light intensity level (comparing the detected light intensity to the sensitivity threshold, par. [0024]) (optical sensors 38 output a signal indicative of the light intensity to the control circuitry 30, par. [0024]).  

Regarding claim 11, Becker teaches a welding helmet (fig. 2, helmet assembly 20, par. [0016]), comprising: an arc detection system (fig. 2, arc detection system 31, par. [0022]) configured to detect a plurality of welding arcs  that occur during one or more welding operations (clm. 14); control circuitry (fig. 2, control circuitry 30, par. [0022]) configured to lighten or darken a lens assembly (fig. 2, lens assembly 24, par. [0016]) of the welding helmet (fig. 2, helmet assembly 20, par. [0016]) based at least in part on the plurality of welding arcs detected by the arc detection system, to determine a duration of a most recent welding arc of the plurality of welding arcs detected by the arc detection system (clm. 14), and to record the duration of the most recent welding arc of the plurality of welding arcs detected by the arc detection system (configured to count a number and/or determine a duration of welding arcs 26 detected, par. [0019]) having a respective arc light intensity value that is greater than a predetermined threshold arc light intensity (comparing the detected light intensity to the sensitivity threshold, par. [0024]); and a storage device (fig. 2, storage device 42 to store data that relates to welding arcs 26 detected by the arc detection system 31, par. [0039]) configured to store a total duration per period of time of a portion of the plurality of welding arcs detected by the arc detection system ( total may include the sum of the duration of each welding arc 26 detected by the arc detection system 31, par. [0039]), wherein the total duration per period of time of the portion of the plurality of welding arcs detected by the arc detection system comprises a sum of the duration of welding arcs per period of time of the portion of the plurality of welding arcs (par. [0039]) (clm. 14).  

Regarding claim 12, Becker teaches the welding helmet of claim 11, Becker further teaches wherein the period of time is one of a day, a week, or a month (par. [0045]).  

Regarding claim 14, Becker teaches the welding helmet of claim 11, Becker further teaches, wherein the control circuitry (fig. 2, control circuitry 30, par. [0022]) includes a counter configured to determine the duration of the most recent welding arc (configured to  count a number and/or determine a duration of welding arcs 26 detected, par. [0021]) of the plurality of welding arcs detected by the arc detection system (clm. 14).  

Regarding claim 17, Becker teaches the welding helmet of claim 16, Becker further teaches, wherein the control circuitry (fig. 2, control circuitry 30, par. [0022]) includes a counter configured to determine the variable duration of the one or more welding arcs (configured to  count a number and/or determine a duration of welding arcs 26 detected, par. [0021]) detected that have an arc intensity value greater than the predetermined arc intensity (comparing the detected light intensity to the sensitivity threshold, par. [0024]).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh as applied to claim 1 above, and further in view of Kowaleski US 2016/0228971 A1.

Regarding claim 4, Huh the welding helmet of claim 1, Huh does not teach further comprising a transceiver configured to transmit at least the welding time to a welding power source or a computing device.  
Kowaleski teaches comprising a transceiver configured to transmit at least the welding time to a welding power source or a computing device (par. [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for wearable technology for interfacing with welding equipment and monitoring equipment using wireless technologies, as taught in Kowaleski in modifying the apparatus of Huh. The motivation would be data obtained from the monitoring process is used by the operator and/or by automated quality control system so as to ensure proper welding without the need for wired connections.

Claim(s) 7, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 6/11/13 above, and further in view of Huh US 2006/0185052 A1.

Regarding claim 7, Becker teaches the welding helmet of claim 6, Becker does not teach wherein the predetermined threshold arc intensity is user selectable.  
Huh teaches wherein the predetermined threshold arc intensity is user selectable (par. [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a photo sensor to sense intensity of light generated upon welding or cutting, a rechargeable solar battery to supply power required to drive the cartridge, an LCD panel adapted to be driven to a darker shade upon sensing a predetermined light intensity from the photo sensor so as to intercept intense light, as taught in Huh in modifying the apparatus/method/system of Becker. The motivation would be permit manual adjustment of shade level thereby protecting the welder's eyes from the intense light.

Regarding claim 13, Becker teaches the welding helmet of claim 11, Becker does not teach wherein the predetermined threshold arc intensity is user selectable.  
Huh teaches wherein the predetermined threshold arc intensity is user selectable (par. [0034]).
The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim 18, Becker teaches the welding helmet of claim 16, Becker does not teach wherein the predetermined threshold arc intensity is user selectable.  
Huh teaches wherein the predetermined threshold arc intensity is user selectable (par. [0034]).
 The references are combined for the same reason already applied in the rejection of claim 7.

Claim(s) 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 6/11/16 above, and further in view of Ishida JP H0811293 B2.

Regarding claim 9, Becker teaches the welding helmet of claim 6, Becker does not teach wherein the arc detection system includes at least one magnetic field sensor configured to detect a magnetic field, or a change in a magnetic field, produced by the one or more welding arcs and output at least one signal indicative of the arc intensity level being an arc magnetic field intensity level.  
Ishida teaches wherein the arc detection system (fig. 3, arc detection sensor 1, pg. 1) includes at least one magnetic field sensor (fig. 3, 4,  magnetic sensor 25, pg. 1) configured to detect a magnetic field, or a change in a magnetic field, produced by the one or more welding arcs and output at least one signal indicative of the arc intensity level being an arc magnetic field intensity level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an arc detection sensor characterized by including at least a holding part of a welding electrode cable and a magnetic sensor part. as taught in Ishida in modifying the apparatus of Becker. The motivation would be to provide accurate measurement result, arc time and cycle time required for work efficiency analysis can be automatically counted and displayed.

Regarding claim 15, Becker teaches the welding helmet of claim 11, Becker does not teach wherein the arc detection system includes at least one of an analog optical sensor, a magnetic field sensor, or a high-resolution camera configured to detect the plurality of welding arcs that occur during one or more welding operations.  
Ishida teaches wherein the arc detection system includes at least one of an analog optical sensor, a magnetic field sensor (fig. 3, 4,  magnetic sensor 25, pg. 1), or a high-resolution camera configured to detect the plurality of welding arcs that occur during one or more welding operations.  
The references are combined for the same reason already applied in the rejection of claim 9.

Regarding claim 19, Becker teaches the welding helmet of claim 11, Becker does not teach wherein the arc detection system includes at least one of an analog optical sensor, a magnetic field sensor, or a high-resolution camera configured to detect the plurality of welding arcs that occur during one or more welding operations.  
Ishida teaches wherein the arc detection system includes at least one of an analog optical sensor, a magnetic field sensor (fig. 3, 4,  magnetic sensor 25, pg. 1), or a high-resolution camera configured to detect the plurality of welding arcs that occur during one or more welding operations.  
The references are combined for the same reason already applied in the rejection of claim 9.

Claim(s) 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to claim 10/16 above, and further in view of Kowaleski US 2016/0228971 A1.

Regarding claim 10, Becker teaches the welding helmet of claim 6, Becker does not teach further comprising a transceiver configured to transmit at least the duration of an amount of time the one or more welding arcs are present according to the arc detection system to a welding power source or a computing device.  
Kowaleski teaches further comprising a transceiver configured to transmit at least the duration of an amount of time the one or more welding arcs are present according to the arc detection system to a welding power source or a computing device (par. [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for wearable technology for interfacing with welding equipment and monitoring equipment using wireless technologies, as taught in Kowaleski in modifying the apparatus of Becker. The motivation would be data obtained from the monitoring process is used by the operator and/or by automated quality control system so as to ensure proper welding without the need for wired connections.

Regarding claim 20, Becker teaches the welding helmet of claim 16, Becker does not teach, further comprising a transceiver configured to transmit at least the variable duration of the one or more welding arcs detected, that have an arc intensity value greater than the predetermined arc intensity, to a welding power source or a computing device.
Kowaleski teaches further comprising a transceiver configured to transmit at least the duration of an amount of time the one or more welding arcs are present according to the arc detection system to a welding power source or a computing device (par. [0066]).
The references are combined for the same reason already applied in the rejection of claim 10.

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker.
Regarding claim 16, Becker teaches a welding helmet (fig. 2, helmet assembly 20, par. [0016]), comprising: an arc detection system (fig. 2, arc detection system 31, par. [0022]) configured to detect one or more welding arcs that occur during one or more welding operations (clm. 14); control circuitry (fig. 2, control circuitry 30, par. [0022]) configured to lighten or darken a lens assembly (fig. 2, lens assembly 24, par. [0016]) of the welding helmet (20) based at least in part on the one or more welding arcs detected by the arc detection system, and to allow a variable duration of the one or more welding arcs detected to be reset by the arc detection system for welding arcs of the one or more welding arcs that have an arc intensity value greater than a predetermined arc intensity; and a storage device (fig. 2, storage device 42 to store data that relates to welding arcs 26 detected by the arc detection system 31, par. [0039]) configured to store the variable duration of the one or more welding arcs detected by the arc detection system that can be reset where a first date provides a reference point (par. [0007]) relating to an earliest recordable sum (par. [0039]) of the variable duration of the one or more welding arcs per day, a second date is an earliest date chosen by a user to reset the variable duration of the one or more welding arcs per day (par. [0007]), (control circuitry 30 may store a date and/or a time that corresponds to when the total duration of welding arcs 26 was last zero, or some other initial value, manual inputs 32 may be used to reset the total number of welding arcs 26 detected, par. par. [0032]-[0033]).  
Becker teaches the claimed invention except for a third date is a latest date chosen by the user to reset the variable duration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a third date as the latest date chosen by the user to reset the variable duration, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858